Citation Nr: 1046170	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss 
disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to May 1979. 

This matter previously came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO in 
Indianapolis, Indiana, which denied service connection for 
bilateral hearing loss and tinnitus.  The Board remanded this 
case in October 2007.  

Subsequently, in a September 2009 decision, the Board denied 
entitlement to service connection for a bilateral hearing loss 
disability and tinnitus.  The Veteran then appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In a 
July 2010 Order, the Court endorsed a July 2010 joint motion for 
remand, vacated the September 2009 Board decision, and remanded 
the matter for compliance with the instructions in the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must remand these issues for a new examination.

The Veteran contends that he has a bilateral hearing loss 
disability and tinnitus as a result of service.  Although there 
were no in-service clinical findings of hearing loss, the Veteran 
reports that he was exposed to noise in service from driving a 
large heavy truck with a loud engine and from generators which he 
helped set up and run.  He claims that he was tasked with 
monitoring the performance of loud generators and keeping them 
operating proficiently.  The Veteran's DD Form 214 indicates that 
his primary duty specialty was multichannel communications 
equipment operator, and that the civilian equivalent to his 
specialty was a radio operator.  In this regard, a 'Moderate" 
probability of exposure to hazardous noise is conceded for 
purposes of establishing the incurrence of an in-service event.  
See VBA Duty MOS Noise Exposure Listing.  

The Veteran was afforded a VA examination in October 2008.  
Audiometric results revealed hearing within normal limits through 
1000 Hz, with a mild to moderately-severe sensorineural hearing 
loss from 2000 Hz to 8000 Hz bilaterally, and excellent word 
recognition in both ears.  The Veteran reported a history of 
recurrent tinnitus in the left ear since separating from service.  
Afterward, the examiner opined that the Veteran's hearing loss 
and tinnitus were less likely as not (less than 50/50 
probability) caused by or a result of in-service exposure to 
noise.  

In this instance, the October 2008 opinion was based in part on 
the examiner's finding that acoustic trauma had not been 
conceded.  To this end, a new examination is warranted to obtain 
further opinion as to the etiology of the Veteran's bilateral 
hearing loss and hearing loss, to account for his moderate 
probability of noise exposure.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
is derived from a factually accurate, fully articulated, and 
soundly reasoned opinion).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for 
an audiological examination to assess the 
current nature and etiology of his 
bilateral hearing loss and tinnitus.  The 
entire claims file must be made available 
to the examiner prior to the examination, 
and the examiner must note in the 
examination report that the file was 
reviewed in conjunction with the 
examination.  The examiner should render an 
opinion as to whether the Veteran's current 
hearing loss and tinnitus are at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) a result of service, 
or whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should be mindful that a "Moderate" 
probability of hazardous noise exposure has 
been conceded given that the Veteran's 
primary duty specialty in service was a 
multichannel communications equipment 
operator.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  If the examiner is 
unable to form an opinion without resorting 
to speculation, the examiner should so 
state and provide the reasons why an 
opinion would require speculation.

2.  Thereafter, the AOJ should readjudicate 
the claims of service connection for a 
bilateral hearing loss disability and 
tinnitus.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


